Citation Nr: 1630532	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement for service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder with depressive disorder.

3.  Evaluation to an initial evaluation in excess of 10 percent prior to December 18, 2012 and in excess of 20 percent as of December 18, 2012 for thoracolumbar strain with subluxation of L5 (claimed as) lower/middle back.

4.  Entitlement to individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2007.  He received the Combat Action Badge. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  These include a November 2010 rating that denied service connection for TBI and an October 2013 rating that denied an increased rating for PTSD and granted service connection for thoracolumbar strain with subluxation of L5 (low back disorder), with an initial 10 percent rating assigned.  In a July 2015 rating the RO granted a staged increased rating to 20 percent for the low back disorder effective from December 18, 2012.  The 10 percent rating remained in effect prior to that date.  The Board has characterized this issue to reflect the staged rating.  The Board notes that while the TDIU claim was not adjudicated in these above mentioned ratings, it was adjudicated in the July 2015 statement of the case (SOC) as part and parcel of the increased rating claims for PTSD and lumbar spine disorder addressed in this SOC.  

The Veteran appeared for a May 2016 Board hearing before the undersigned; a transcript of the hearing is of record.

The issues of entitlement to a rating in excess of 50 percent for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current diagnosis of TBI is a result of his military service.

2.  Prior to the promulgation of a decision by the Board, the Veteran's representative notified the Board, both in writing, and at his May 2016 hearing, of his intent to withdraw his appeal of the issue of entitlement to an increased rating for his low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for his low back disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for TBI

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for TBI.  This award represents a full grant of the issue on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that service-connection for TBI is warranted as a result of his exposure to trauma from close range explosions while serving in combat.  In his hearing he described exposure to IED explosions while serving in his military occupational specialty (MOS) as a front line reconnaissance specialist.  He indicated that his Humvee took direct hits on 2 occasions, including one where he was ejected.  He described having been diagnosed with TBI after that incident.  He also indicated that he was injured after a rocket attack around 2005 or 2006 but wasn't able to receive immediate care.  He confirmed that there was a diagnosed TBI which a doctor linked to service and described treating it with cognitive therapy.  Transcript at pages 3-7.  Elsewhere he reported being subjected to the rocket attack and explosions in written statements including his October 2011 VA Form I-9 substantive appeal for TBI and an August 2014 VA Form I-9 again addressing TBI, as well as various statements regarding his PTSD symptoms.  

Service treatment records do not disclose evidence combat related trauma to the head, with a January 2006 post deployment questionnaire revealing him to deny any potential TBI symptoms such as headaches, dimming vision, difficulty remembering, increased irritability, dizziness, fainting/lightheadedness, tiredness after sleeping, difficulty remembering or ringing ears.  A June 2006 post deployment questionnaire was left blank.  However the service treatment records do show that in April 2003, prior to his deployment to Iraq, he was hit in the head with a beer bottle and had headaches afterwards.  

His service personnel records (SPRS) show that he completed over 200 combat missions and served as a driver of Senior Scout's truck during operation Iraqi Freedom (OIF).  He was awarded the Combat Action Badge.  The records also show that he was engaged in indirect fire from a 57 millimeter rocket 20 meters away.  Thus the Board concedes exposure to explosives from a close range.  

The post service VA treatment records show that in June 2009 he underwent a TBI screen with exposure from blast from RPG, mine, mortar and/or other explosive devices with immediate symptoms of being dazed, confused and seeing stars.  Later the following problems began or got worse: sensitivity to bright light, irritability and sleep problems.  Medication reconciliation notes from the same date in June 2009 also noted his exposure to explosions but also suggested that he was knocked out briefly (less than a minute) after the Humvee he was riding in was hit.  He later underwent a TBI second level evaluation in February 2010, with results of this evaluation positive for mild TBI.  Mild TBI was also noted in a March 2010 Vet center record.  In an April 2010 VA treatment record, he was subsequently noted to have visual dysfunction secondary to TBI/blast injury, with symptoms of photophobia, occasional blurred vision, difficulty transitioning from near and far vision and difficulty tracking items visually.  He was given training for usage of a visor to help with this.  

In June 2010 the Veteran underwent a compensation and pension TBI examination which following examination of the Veteran and review of the records, produced a favorable opinion stating that it is at least as likely as not that his TBI occurred in June 2005 by the rocket blast in the service.  In supporting this opinion the examiner noted that the Veteran had been in close proximity to a rocket blast.  He was also noted to have been hit in the head with a bottle in service.  The examiner stated that the Veteran suffered a TBI during service, with all diagnoses based on examination to include TBI, headaches with imbalance and sleep disturbance, unilateral hearing loss (left ear) with recurrent tinnitus and memory loss.  

An addendum to this examination dated in September 2010 clarified that the Veteran's headaches with dizziness, imbalance, light sensitivity and fatigue are at least as likely as not related to rocket blast during service.  The Veteran was said to have suffered a TBI which can cause these types of subjective symptoms.  The examiner stated that connection was based solely on his reported history and stated that there are no objective findings to confirm.  The examiner further clarified that despite his separation examination which showed no subjective evidence of headaches, dizziness, memory loss, loss of consciousness or concussion, TBI events can be responsible for latent symptoms.  

TBI continued to be noted in an April 2015 TBI consult for assistance with headaches and memory.  His history of a mild TBI diagnosed in February 2010 was noted, and given the mild severity of the TBI it was felt that he would benefit from education about this diagnosis.  Additionally it was opined that given the mild severity of this TBI and complaints of mild memory deficits, he would likely benefit from attending the speech and language pathology and memory workshop.   

Based on a review of the foregoing the Board finds that it is likely as not that the Veteran has residuals of a TBI incurred in combat.  There is no dispute that he was exposed to close range explosions during combat.  The VA examiner in the June 2010 VA examination and clarified further in addendums, has provided a favorable opinion as to the nature and etiology of his TBI.  Although the examiner did concede that the symptoms reported were subjective in nature and were not present in service, he further explained that these TBI symptoms could be latent for years after service in providing a rationale that addresses the late onset of symptoms.  The favorable opinion from the June VA examination is further supported by the medical evidence confirming the presence of a mild TBI as noted in the VA records from June 2009, February 2010, April 2010 and April 2015.  

The Board further notes that the Veteran is competent to report subjective symptoms and notes that while not all his claimed injuries are shown in the official record (such as being ejected from a Humvee in an explosion) such injuries are consistent with combat conditions he is shown to have served under and thus his subjective symptoms are competent and credible evidence.  See Layno v. Brown, 
6 Vet. App 465 (1994).  His combat service entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Furthermore exposure to other TBI sources such as rocket blast from close proximity, and head injury from a beer bottle are confirmed in his official service department records.  

As the evidence supporting his claim for service connection for TBI is in equipoise, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran's representative at his May 2016 videoconference hearing confirmed that he wished to withdraw the claim for entitlement to an increased rating for the lumbar spine disorder. (see Transcript at pg 2).  Additionally in a VA 21-4128 statement in support of claim dated in May 2016 and received by the Board on May 12, 2016, the Veteran submitted the following statement signed by him which stated "I wish to withdraw the issue of increased rating for back strain from appeal."  

Thus, the Veteran has withdrawn the appeal concerning his entitlement to an increased rating for a lumbar spine disorder, and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

Entitlement to service connection for residuals of a TBI is granted.  

The appeal concerning the issue of entitlement to a rating in excess of 10 percent prior to December 18, 2012 and in excess of 20 percent as of December 18, 2012 for thoracolumbar strain with subluxation of L5 (claimed as) lower/middle back, is dismissed.  


REMAND
 
In regards to the Veteran's claim for an increased rating for PTSD and entitlement to TDIU, further development is necessary.  

Since he last underwent a VA examination to address the severity of his PTSD in April 2015, there is evidence that his symptoms have worsened.  Of note the records show that in June 2015 he was treated for an apparent suicide attempt and continued to be flagged as a high immediate risk for suicide by VA medical providers up to September 2015, when he was deemed to not meet the criteria for being flagged as a high suicide risk.  The Veteran's hearing testimony has also suggested that his symptoms have worsened.  See Transcript at pages 8-11 (noting, among other symptoms, disorientation, problems with speech, and suicidal ideation).  In light of this evidence suggesting a worsening of his service-connected PTSD, the Board finds that another VA examination should be scheduled to determine the current severity of his PTSD symptoms.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In regards to his TDIU, he presently is shown to meet the schedular criteria for a TDIU with a 70 percent combined rating in effect as of December 18, 2012, with a 60 percent combined rating in effect prior to that date.  However the current evidence is somewhat unclear as to his actual ability to obtain and maintain employment with evidence from 2014 possibly suggesting that he was working at least part time as a real estate agent per a February 2014 VA mental health note, and per a July 2014 mental health note describing him as busy with family, work and coaching youth sports.  This contrasts with the Veteran's May 2016 hearing testimony in which he described having not worked since service and described a failed attempt to work in real estate that lasted only a few weeks.  Transcript pages 11-12.  Thus further examination is indicated to address the TDIU issue.  

Additionally the TDIU issue has been adjudicated as intertwined with the appealed issue of entitlement to an increased rating for PTSD as well the withdrawn issue of entitlement to an increased rating for the lumbar spine.  Given that the Board has now granted service connection for TBI, the outcome of the TDIU issue is intertwined with the outcome of this grant, including the potential effective date assigned should TDIU be deemed warranted, as the TBI claim was filed in March 2010, two years prior to the increased rating claims for PTSD and back disorder filed in June 2012. 

Further in regards to the TDIU, the Veteran testified that he had attended Vocational Rehab at the VA for 8 months.  Transcript at page 12.  It does not appear that records from Vocational Rehab are associated with the claims file.  Thus an attempt should be made to obtain these records as well as any VA records not currently associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include records from (a) the Denver Vet Center after July 14, 2015, (b) the VA medical center in Denver after July 9, 2015 and (c) VA Vocational Rehab records.  Obtain any necessary authorization from the Veteran to acquire the Vet Center records.   

2.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his PTSD.  A copy of this Remand and all relevant medical records should be made available to the examiner.  Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD.  In doing so, the examiner is asked to address whether the functional impairment caused by the Veteran's PTSD with depression alone impairs his ability to meet the demands of a job, whether sedentary or physical.  If so, the examiner is asked to identify, to the extent possible, the date on which this degree of impairment first occurred.  All opinions and conclusions reached by the examiner should be thoroughly explained.  

3.  Obtain a Social and Industrial survey or a vocational assessment by qualified personnel to evaluate the impact of the Veteran's service-connected disabilities on his ability to interact with others and function in an industrial setting.

4.  After completing all action set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above readjudicate the remanded matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including a TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


